                      IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF KANSAS

CHARLEY HUGHES,

              Plaintiff,

              v.                                    CASE NO. 19-3014-SAC

DAN SCHNURR, et al.,

              Defendants.



                              MEMORANDUM AND ORDER

       Plaintiff brings this pro se civil rights action pursuant to 42 U.S.C. § 1983. The Court

granted Plaintiff leave to proceed in forma pauperis. (Doc. 5.) Plaintiff is incarcerated at the

Hutchinson Correctional Facility in Hutchinson, Kansas (“HCF”).

I. Nature of the Matter before the Court

       Plaintiff alleges that on April 17, 2017, his monthly subscription of San Francisco Bay

View Newspaper was censored by Defendant Brooke Combs. Plaintiff appealed the censorship

and his appeal was denied by Defendant Doug Burris. Plaintiff also alleges that Defendants

censored Plaintiff’s Socialist Viewpoint publication.   Plaintiff alleges that the news that is

reported in the newspaper and magazines is also reported on TV and radio as well as in other

newspapers that are allowed into the prison, such as USA Today, prison legal news and local

papers. Plaintiff also claims that Defendants did not notify the publisher that the publications

were being censored. Plaintiff claims violations of his First Amendment rights and to his

Fourteenth Amendment right to equal protection.

       Plaintiff names as defendants: Dan Schnurr, HCF Warden; Brooke Combs, Publication

Review Officer; Doug Burris; and Pat Keen. Plaintiff seeks nominal damages, compensatory


                                               1
damages of $1,000.00, a declaratory judgment, and a permanent injunction enjoining Defendants

from withholding his subscription of Bay View and Socialist Viewpoint.

II. Statutory Screening of Prisoner Complaints

       The Court is required to screen complaints brought by prisoners seeking relief against a

governmental entity or an officer or an employee of a governmental entity. 28 U.S.C.

§ 1915A(a). The Court must dismiss a complaint or portion thereof if a plaintiff has raised

claims that are legally frivolous or malicious, that fail to state a claim upon which relief may be

granted, or that seek monetary relief from a defendant who is immune from such relief. 28

U.S.C. § 1915A(b)(1)–(2).

       “To state a claim under § 1983, a plaintiff must allege the violation of a right secured by

the Constitution and laws of the United States, and must show that the alleged deprivation was

committed by a person acting under color of state law.” West v. Atkins, 487 U.S. 42, 48 (1988)

(citations omitted); Northington v. Jackson, 973 F.2d 1518, 1523 (10th Cir. 1992). A court

liberally construes a pro se complaint and applies “less stringent standards than formal pleadings

drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007). In addition, the court accepts

all well-pleaded allegations in the complaint as true. Anderson v. Blake, 469 F.3d 910, 913 (10th

Cir. 2006). On the other hand, “when the allegations in a complaint, however true, could not

raise a claim of entitlement to relief,” dismissal is appropriate. Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 558 (2007).

       A pro se litigant’s “conclusory allegations without supporting factual averments are

insufficient to state a claim upon which relief can be based.” Hall v. Bellmon, 935 F.2d 1106,

1110 (10th Cir. 1991). “[A] plaintiff’s obligation to provide the ‘grounds’ of his ‘entitlement to

relief’ requires “more than labels and conclusions, and a formulaic recitation of the elements of a



                                                2
cause of action.” Twombly, 550 U.S. at 555 (citations omitted). The complaint’s “factual

allegations must be enough to raise a right to relief above the speculative level” and “to state a

claim to relief that is plausible on its face.” Id. at 555, 570.

        The Tenth Circuit Court of Appeals has explained “that, to state a claim in federal court,

a complaint must explain what each defendant did to [the pro se plaintiff]; when the defendant

did it; how the defendant’s action harmed [the plaintiff]; and, what specific legal right the

plaintiff believes the defendant violated.” Nasious v. Two Unknown B.I.C.E. Agents, 492 F.3d

1158, 1163 (10th Cir. 2007). The court “will not supply additional factual allegations to round

out a plaintiff’s complaint or construct a legal theory on a plaintiff’s behalf.” Whitney v. New

Mexico, 113 F.3d 1170, 1173-74 (10th Cir. 1997) (citation omitted).

        The Tenth Circuit has pointed out that the Supreme Court’s decisions in Twombly and

Erickson gave rise to a new standard of review for § 1915(e)(2)(B)(ii) dismissals. See Kay v.

Bemis, 500 F.3d 1214, 1218 (10th Cir. 2007) (citations omitted); see also Smith v. United States,

561 F.3d 1090, 1098 (10th Cir. 2009). As a result, courts “look to the specific allegations in the

complaint to determine whether they plausibly support a legal claim for relief.” Kay, 500 F.3d at

1218 (citation omitted). Under this new standard, “a plaintiff must ‘nudge his claims across the

line from conceivable to plausible.’” Smith, 561 F.3d at 1098 (citation omitted). “Plausible” in

this context does not mean “likely to be true,” but rather refers “to the scope of the allegations in

a complaint: if they are so general that they encompass a wide swath of conduct, much of it

innocent,” then the plaintiff has not “nudged [his] claims across the line from conceivable to

plausible.” Robbins v. Oklahoma, 519 F.3d 1242, 1247 (10th Cir. 2008) (citing Twombly, 127 S.

Ct. at 1974).




                                                   3
III. DISCUSSION

       Plaintiff takes issue with HCF staff censoring his publications. Plaintiff acknowledges in

his Complaint that he has brought a previous lawsuit regarding censorship of his publications.

(Doc. 1, at 4.) Plaintiff refers to Case No. 15-3158-EFM-GEB, and alleges that the case is

“currently on appeal.” Id. However, the appeal was dismissed as untimely on February 14,

2018. See Hughes v. Bos, No. 18-3008 (10th Cir. Feb. 14, 2018) (dismissing appeal in Case

No. 15-3158-EFM-GEB). In Plaintiff’s previous case, the Court granted Defendants Bos and

Shipman’s motion for summary judgment, finding that they were entitled to qualified immunity.

Hughes v. Bos, No. 15-3158-EFM-GEB, at Doc. 62. In the Memorandum and Order, the Court

found that:

               During 2015 and 2016, Plaintiff had a total of 16 publications
               censored and denied pursuant to K.A.R. 44-12-601 and I.M.P.P.
               12-134 Uniform Review of Publication. The stated reason for the
               censorship was that the publications posed a threat to the safety
               and security of the institution. The censored publications include:
               “The San Francisco Bay View National Black Newspaper,”
               “Turning the Tide,” “The Burning Spear,” “Change-Links
               Community Calendar & News,” “MIM Theory, Psychology
               Imperialism Issue 9,” “Instead of Prisons,” “The CR Abolition
               Organizing Tool Kit by Shana Agid,” “Abolition Now,” and
               “Under Lock & Key.” In addition, an item of mail sent to Plaintiff
               containing an article concerning the New Afrikan Black Panther
               Party was censored pursuant to K.A.R. 44-12-325.

Id. at Doc. 62, p. 2–3. The Court noted that employees of the State of Kansas and KDOC share

the State’s Eleventh Amendment immunity for suits against them in their official capacities. Id.

at p. 4. The Court also concluded that K.A.R. 44-12-601(d)(1)(A), which allows prison officials

to censor material that could pose a threat to prison order or security, was rationally related to the

legitimate penological interest of maintaining prison order and security and was reasonably

applied in that case. Id. at p. 8 (“Defendants have produced affidavits from Defendants which



                                                  4
state that the publications at issue depict gang violence, symbolism of security threat groups,

race-based violence, violent and gory images, and articles that are inflammatory toward law

enforcement officers. The subject matter of these publications could cause a reasonable prison

official to believe that the publications may threaten prison security.”)

       Plaintiff now takes issue with the censorship of another issue of the San Francisco Bay

View Newspaper and the Socialist Viewpoint. The Court finds that the proper processing of

Plaintiff’s claims cannot be achieved without additional information from appropriate officials of

HCF. See Martinez v. Aaron, 570 F.2d 317 (10th Cir. 1978); see also Hall v. Bellmon, 935 F.2d

1106 (10th Cir. 1991). Accordingly, the Court orders the appropriate officials of HCF to prepare

and file a Martinez Report. Once the report has been received, the Court can properly screen

Plaintiff’s claims under 28 U.S.C. § 1915.

       IT IS THEREFORE ORDERED BY THE COURT that:

               (1)     The Clerk of Court shall serve Defendants under the e-service pilot

       program in effect with the Kansas Department of Corrections (“KDOC”).

               (2)     Upon the electronic filing of the Waiver of Service Executed pursuant to

       the e-service program, KDOC shall have sixty (60) days to prepare the Martinez Report.

       Upon the filing of that report, the AG/Defendant shall have an additional sixty (60) days

       to answer or otherwise respond to the Complaint.

               (3)     Officials responsible for the operation of HCF are directed to undertake a

       review of the subject matter of the Complaint:

                       a.      To ascertain the facts and circumstances;

                       b.      To consider whether any action can and should be taken by

               the institution to resolve the subject matter of the Complaint; and



                                                  5
                       c.     To determine whether other like complaints, whether

                pending in this Court or elsewhere, are related to this Complaint and

                should be considered together.

                (4)    Upon completion of the review, a written report shall be compiled which

       shall be filed with the Court and served on Plaintiff. The KDOC must seek leave of the

       Court if it wishes to file certain exhibits or portions of the report under seal or without

       service on Plaintiff. Statements of all witnesses shall be in affidavit form. Copies of

       pertinent rules, regulations, official documents, and, wherever appropriate, the reports of

       medical or psychiatric examinations shall be included in the written report.          Any

       recordings related to Plaintiff’s claims shall also be included.

                (5)    Authorization is granted to the officials of HCF to interview all witnesses

       having knowledge of the facts, including Plaintiff.

                (6)    No answer or motion addressed to the Complaint shall be filed until the

       Martinez Report required herein has been prepared.

                (7)    Discovery by Plaintiff shall not commence until Plaintiff has received and

       reviewed Defendant’s answer or response to the Complaint and the report ordered herein.

       This action is exempted from the requirements imposed under Fed. R. Civ. P. 26(a) and

       26(f).

       IT IS FURTHER ORDERED that the Clerk of Court shall enter KDOC as an interested

party on the docket for the limited purpose of preparing the Martinez Report ordered herein.

Upon the filing of that report, KDOC may move for termination from this action.

       Copies of this order shall be transmitted to Plaintiff, to Defendant, and to the Attorney

General for the State of Kansas.



                                                 6
IT IS SO ORDERED.

Dated in Topeka, Kansas, on this 1st day of May, 2019.

                                  s/ Sam A. Crow
                                  SAM A. CROW
                                  U. S. Senior District Judge




                                     7
